                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN

CHRISTOPHER A. ANDERSON,

        Plaintiff,
                                                         Case No. 14-cv-831-wmc
   v.

DR. BUTLER, ET AL,

        Defendants.


                            JUDGMENT IN A CIVIL CASE


        IT IS ORDERED AND ADJUDGED that judgment is entered in favor of

defendants, Dr. Butler, Nurse Andi, Nurse Pam, Nurse Brandi, Nurse Meghan, Nurse

Tracey, and Nurse Jill, dismissing this case without prejudice.




              /s/                                            01/15/2019
        Peter Oppeneer, Clerk of Court                             Date
